Citation Nr: 1726724	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-03 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the appeal is with the RO in Montgomery, Alabama. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of those proceedings is of record.

In February 2015, the Board remanded this case for further development.  In May 2017, the Board obtained a Veterans Health Administration (VHA) expert opinion.  38 C.F.R. § 20.901(a).


FINDING OF FACT

The Veteran's current bilateral hearing loss is resultant from hazardous noise exposure during his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been diagnosed with bilateral hearing loss during the appeal period and maintains that it initially manifested during his military service as a fire control mechanic and radar equipment foreman.  He reports that he noticed hearing difficulties during service when working around extremely loud generators and that it was normal for loss of hearing to occur for days at a time, although he did not pursue the issue.  The Veteran has stated that since exiting the Army he has had a hard time hearing basic conversation and the television.  In support of his contention the Veteran has submitted a statement from his pastor that he has had difficulty hearing for the last 12 years.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

As noted above the Veteran has a current diagnosis of sensorineural hearing loss bilaterally.  See November 2010 VA examination report.  Service treatment records are silent for any complaints, diagnosis or treatment for hearing loss.  The Veteran's hearing was normal at entrance and on his separation report of medical examination.  On his separation report of medical history the Veteran denied any hearing loss.  However, the Veteran's military occupational specialty (MOS) of fire control repairer/mechanic during his active duty indicates a highly probable likelihood of exposure to hazardous noise levels, and the Board has previously conceded his exposure to acoustic trauma during service.  Thus, the first two elements of service connection are met.

Concerning the third element, nexus between the Veteran's current hearing loss and in-service noise exposure, against the claim are the opinions of the November 2010 and April 2015 VA examiners, who concluded that since the Veteran separated from the service with normal hearing sensitivity in both ears, it was less likely than not that his hearing was measurably affected by his military noise exposure.  These opinions are inadequate, as they do not address the possibility of delayed-onset hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.303(d).
 
In favor of the claim is a February 2014 private physician's statement that the Veteran has severe high frequency hearing loss and that this type of hearing loss "may" be attributed to presbycusis, genetics, or noise exposure.  Given the speculative language of this opinion, it is not probative.  However, the May 2017 VHA expert concluded, based on a review of the file an and Institute of Medicine study on the delayed effects of hearing loss, that it was more likely than not that the Veteran's current bilateral hearing loss had its onset during his military service. 

Therefore, as the only adequate opinion of record is in favor of the claim, service connection for bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


